Citation Nr: 1219247	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO. 08-23 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable evaluation for bilateral shoulder strain.

2. Entitlement to an initial compensable evaluation for lumbosacral strain.

3. Entitlement to an initial compensable evaluation for residuals of a chest and lung injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2004 to February 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In a June 2007 rating decision, the RO granted service connection for bilateral shoulder strain and thoracolumbar strain, and assigned separate noncompensable evaluations for each disability. In a July 2007 rating decision, the RO granted service connection for residuals of a chest and lung injury and assigned a noncompensable evaluation. The Veteran appealed the assignment of noncompensable evaluations for the service-connected disabilities.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has not satisfied its duty to assist under 38 U.S.C. § 7104(a) (West 2002) (explaining that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation).

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination. Pursuant to 38 C.F.R. § 3.327(a) (2011), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the current severity of a disability. See 38 C.F.R. § 3.159 (2011). 



The last VA examinations were conducted in March 2007 and June 2007, approximately five years ago. Of note, the June 2007 examination was not conducted with a review of the Veteran's claims folder. In his substantive appeal, the Veteran advised VA that he was obtaining medical opinions from non-VA practitioners because his disorders had worsened or were more severe than contemplated by the assigned ratings. 

The current severity of the Veteran's service-connected bilateral shoulder, back, and chest and lung disabilities is unknown. The RO/AMC must afford the Veteran an updated medical examination. See 38 C.F.R. § 3.327(a) (2011); see also Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (holding that in a claim for increased rating, the Board erred in relying on a 23-month-old examination where the appellant submitted evidence to indicate there has been a material change in his disability since that examination). VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet.App. 121, 124 (1991). 

Additionally, the March 2007 VA examiner did not provide any opinion concerning the impacts of the disabilities on the Veteran's occupational functioning and daily activities. Such a determination will be directed on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO must ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, any VA treatment records. 

* The RO must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. In particular, the RO must ensure that it has obtained all outstanding VA treatment records.

* If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

* Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.

2. After the above development has been conducted, the RO/AMC will afford the Veteran a VA joints examination, ACCOMPANIED BY REVIEW OF THE VETERAN'S CLAIMS FOLDER. The following considerations will govern the examination:

* The examiner will be advised the purpose of the examination is to ascertain the severity of the service-connected bilateral shoulder disability. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder.

* The examiner must take a complete history from the Veteran as to the nature and extent of his bilateral shoulder disability.

* The examiner must provide objective findings in the examination report, including range of motion measurements.

* The examiner must also provide an opinion as to the effect of the Veteran's bilateral shoulder disability on his occupational functioning and daily activities. 

* THE EXAMINER MUST FULLY EXPLAIN THE MEDICAL AND FACTUAL BASES FOR ANY OPINION. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

3. The RO/AMC will afford the Veteran a VA spine examination, ACCOMPANIED BY REVIEW OF THE VETERAN'S CLAIMS FOLDER. The following considerations will govern the examination:

* The examiner will be advised the purpose of the examination is to ascertain the severity of the service-connected thoracolumbar spine disability. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder.

* The examiner must take a complete history from the Veteran as to the nature and extent of his back disability.

* The examiner must provide objective findings in the examination report, including range of motion measurements.

* The examiner must also provide an opinion as to the effect of the Veteran's back disability on his occupational functioning and daily activities. 

* THE EXAMINER MUST FULLY EXPLAIN THE MEDICAL AND FACTUAL BASES FOR ANY OPINION. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

4. After the above development has been conducted, the RO/AMC will afford the Veteran a VA respiratory examination, ACCOMPANIED BY REVIEW OF THE VETERAN'S CLAIMS FOLDER. The following considerations will govern the examination:

* The examiner will be advised the purpose of the examination is to ascertain the severity of the service-connected residuals of a chest and lung injury. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder.

* The examiner must take a complete history from the Veteran as to the nature and extent of his chest and lung disability.

* The examiner must provide objective findings in the examination report, including pulmonary function test results as specified in VA rating protocols.

* The examiner must also provide an opinion as to the effect of the Veteran's chest and lung disability on his occupational functioning and daily activities. 

* THE EXAMINER MUST FULLY EXPLAIN THE MEDICAL AND FACTUAL BASES FOR ANY OPINION. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

5. The RO/AMC must then readjudicate the Veteran's claims. If any of the results of any examinations are not sufficient to evaluate the disorders under the applicable rating codes, the RO/AMC must return the examination report to the examiners for clarification. If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claims. 

The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


